Orlady, J.,
dissenting:
I dissent from the judgment in this case for the following reasons: Hanover Park was an investment for profit by the defendant company, to which, through the temptation of half rate fares and the privilege of using the park grounds it induced a large number of school children to go for a day’s outing. One of the attractions in the park was a dam or a pond of water, in which there was an artificial channel of a dangerous depth, and, to my mind, it was as natural and reasonably to be expected an act for active healthy boys of thirteen years of age, who were for the day freed from the restrictions of city school life and exhilarated by an excursion to the country in June, to “go in swimming ” as to expect that their elders would patronize the dancing pavilion or the photograph gallery. That it was a *16natural impulse is shown by the fact that more than twenty in number of these children did participate in the boyish pleasure and were in the water with the LeGrand boy when he was drowned. The children were in the park by the special solicitation of the owners and had a right to use every part of it in the belief that they would be warned against any unobservable dangers. The pond was located at a discreet distance from the pavilion so as to make it specially tempting to boys for bathing purposes. The hidden channel was not suggested by the shore lines nor by any notice to the invited children not to wade nor bathe in the pond. The duty of giving notice of this concealed danger was recognized by the defendant, who, immediately after the drowning of the boy, caused to be placed around the pond, signs of “ Bathing strictly prohibited.” The defendant had promulgated rules by which all persons were cautioned against “ gambling, boxing, fighting, or anything of that kind, and required that those occupying the park should be under the rules and regulations of the Company,” as testified to by its agent who had the management of the grounds, but, so far as any rule or notice was shown, the pond was free from any restrictions. A neglect to give notice of a hidden danger is some times the highest evidence of negligence; trapdoors, elevators, pits, embankments, and the like, require guards or notices to relieve the owner from liability. Unguarded premises supplied with dangerous attractions are regarded as holding out implied invitations to children, which make the owners responsible for injuries to them. The question whether the defendant has or has not been guilty of negligence, in case of such an accident upon his land to a child of tender years, is for the jury. Involved in this question is the further question whether or not the premises were sufficiently attractive to entice children into danger, and to suggest to the defendant the probability of the occurrence of such accidents to children by reason of said attractiveness; and, therefore, such further question is also a matter to be determined by the jury: City of Pekin v. McMahon, 27 L. R. A. 206, and notes; Brinkley Car Co. v. Cooper, 60 Ark. 545. The owner of land where children are allowed or accustomed to play, particularly if it is unfenced, must use ordinary care to keep it in safe condition; for they being without judgment and likely to be drawn by childish *17curiosity into places of danger are not to be classed with trespassers, idlers, or mere licensees: 2 Shear. & Redf. Neg. (4th ed.) sec. 705. In such cases the owner should reasonably anticipate the injury which had happened: 1 Thomp. Neg. 304. “Duties arise out of circumstances, hence, when the owner has reason to apprehend danger, owing to the peculiar situation of his property and its openness to accident, the question becomes one for a jury, to be determined upon all the facts of the probability of danger and the grossness of the act of imputed negligence: ” Hydraulic Works Co. v. Orr, 83 Pa. 332; Schilling v. Abernethy, 112 Pa. 437. These two eases have been frequently distinguished by the Supreme Court from those it has had under consideration; but, when the facts measure to the standard of duty given in the cases cited, we regard them as convincing authority. These two cases and Barthold v. Philadelphia, 154 Pa. 109, hold that an owner is liable for an accident to a child who is at the time of the accident technically a trespasser, or who acts upon an implied invitation to occupy the dangerous place; but in the case before us the boy acted upon a contractual right, supplemented by a special invitation to occupy and use the whole park, and, whether it was reasonable care under the circumstances to maintain this concealed risk which was. known to thej owner and unknown to its guests in the pond or dam without any cautionary warning in the condition described in the eviderice, was a fact solely for the jury, and is not one of law for the court. See Lepnick v. Gaddis, 26 L. R. A. 636, and notes.
The fact that the boy went into the water to swim is not conclusive against his right to recover, nor is the fact that three teachers accompanied the three schools, as it could not have been reasonably expected that these lads would remain in a°body when the park grounds were open to them. These facts should be considered, and doubtless were regarded by the jury on the question of contributory negligence, but, under the opinion of the court, the nonliability of the defendant would be the same if this lad had been wa,ding in the shallow water along the shore under the eyes of the teachers and had accidentally stepped into the deeper channel. In Gillespie v. McGowan, 100 Pa. 144, the cause of death was a well in an abandoned brick yard on private property. The danger was open and visible, and a notice of *18such a risk was not required to the hoy who was a trespasser. This pond or dam is not analogous to river front exposures, as all persons have equal knowledge of the perils attending the use of a natural stream, while the owner of an artificial pond or dam has or should have special information in regard to hidden dangers which he creates or maintains. And it is matter of common knowledge that bathing in streams in cities or towns is prohibited by ordinance and is violative of common decency, and transgressions in that line would be weighty evidence of contributory negligence. In Barthold v. Philadelphia, 154 Pa. 109, “ a pool or well in which the plaintiff’s son lost his life was upon ground acquired by the city some six months before the accident, for the purpose of adding it to Fairmount Park. It was not only upon the public grounds but was open to access to persons of all ages. The wall that enclosed it was lower than the surrounding surface.” The defendant’s request for binding instruction was refused, and the Supreme Court held that “Whether it was the exercise of proper care on the part of the city to leave this pool for six months in the condition described, open to the access of children, in- the public grounds, was not a question of law but of fact and properly submitted to the jury. We have nothing whatever to do with the correctness of their finding.” The particular manner in which that boy was precipitated into the water did not determine the liability of the city, but its negligence consisted in maintaining on its property an unguarded and dangerous pool or well which was open to the access of children. It is only when the precise measure of duty is determinate — the same under all circumstances — that the court can undertake to determine what constitutes negligence: P. R. Co. v. Werner, 89 Pa. 59; Schum v. P. R. Co., 107 Pa. 8; Pittsburg Ry. Co. v. Kane, 6 Atl. Rep. 845. “ Where the duty is defined, a failure to perform it is of course negligence, and may be so declared by the court. But when the measure of duty is not unvarying, when a higher degree of care is demanded under some circumstances than under others, when both the duty and the extent of performance are to be ascertained as facts, a jury alone can determine what is negligence and whether it has been proved,” McCully v. Clarke & Thaw, 40 Pa. 399, “ but when it depends not merely on the existence of facts, but on conclusions arising from them respecting which there is no *19fixed standard of judgment, it is for the jury, even when there is no dispute as to the facts. While facts maybe admitted, the conclusions to be drawn from them may remain a matter of controversy. To justify a verdict by direction, two conditions must concur: (1) The controlling facts must be established beyond doubt; (2) their effect, in the conclusions to which they lead, must be so clear and unquestionable that it may be judicially declared: ” Menner v. D. & H. C. Co., 7 Pa. Superior Ct. 135; Phillips v. Traction Co., 8 Pa. Superior Ct. 210. These decisions point out the proper course to be pursued in this case. The question of the defendant’s negligence and the contributory negligence of the boy were fully and fairly submitted to the jury in a careful and adequate charge and I would affirm the judgment.